UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly period ended March 31, 2016 Commission file number 001-35296 FARMERS NATIONAL BANC CORP. (Exact name of registrant as specified in its charter) OHIO 34-1371693 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No) 20 South Broad Street Canfield, OH (Address of principal executive offices) (Zip Code) (330) 533-3341 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class OutstandingatApril 30,2016 Common Stock, No Par Value 26,924,384shares PageNumber PART I - FINANCIAL INFORMATION Item1 Financial Statements (Unaudited) Included in Part I of this report: Farmers National Banc Corp. and Subsidiaries Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Comprehensive Income 4 Consolidated Statement of Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Unaudited Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item3 Quantitative and Qualitative Disclosures About Market Risk 41 Item4 Controls and Procedures 41 PART II - OTHER INFORMATION 42 Item1 Legal Proceedings 42 Item1A Risk Factors 42 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 42 Item3 Defaults Upon Senior Securities 42 Item4 Mine Safety Disclosures 42 Item5 Other Information 42 Item6 Exhibits 43 SIGNATURES 44 10-Q Certifications Section906 Certifications 1 CONSOLIDATED BALANCE SHEETS FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (InThousandsofDollars) (Unaudited) March 31, December 31, ASSETS Cash and due from banks $ $ Federal funds sold and other TOTAL CASH AND CASH EQUIVALENTS Securities available for sale Loans held for sale Loans Less allowance for loan losses NET LOANS Premises and equipment, net Goodwill Other intangibles Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing TOTAL DEPOSITS Short-term borrowings Long-term borrowings Other liabilities TOTAL LIABILITIES Commitments and contingent liabilities Stockholders' Equity: Common Stock - Authorized 35,000,000 shares; issued 27,590,531 in 2016 and 2015 Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 666,147 shares in 2016 and 646,247 in 2015 ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes 2 CONSOLIDATED STATEMENTS OF INCOME FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (In Thousands except Per Share Data) For the Three Months Ended (Unaudited) March 31, March 31, INTEREST AND DIVIDEND INCOME Loans, including fees $ $ Taxable securities Tax exempt securities Dividends 48 Federal funds sold and other interest income 38 5 TOTAL INTEREST AND DIVIDEND INCOME INTEREST EXPENSE Deposits Short-term borrowings 11 Long-term borrowings TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Bank owned life insurance income Trust fees Insurance agency commissions Security gains 0 10 Retirement plan consulting fees Investment commissions Net gains on sale of loans Other operating income TOTAL NONINTEREST INCOME NONINTEREST EXPENSES Salaries and employee benefits Occupancy and equipment State and local taxes Professional fees Merger related cost Advertising FDIC insurance Intangible amortization Core processing charges Other operating expenses TOTAL NONINTEREST EXPENSES INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ $ EARNINGS PER SHARE - basic and diluted $ $ See accompanying notes 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (In Thousands of Dollars) For the Three Months Ended (Unaudited) March 31, March 31, NET INCOME $ $ Other comprehensive income: Net unrealized holding gains on available for sale securities Reclassification adjustment for (gains) realized in income 0 ) Net unrealized holding gains Income tax effect ) ) Other comprehensive income, net of tax TOTAL COMPREHENSIVE INCOME $ $ See accompanying notes 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (InThousandsofDollars) (Unaudited) For theThree Months EndedMarch 31, 2016 COMMON STOCK Beginning balance $ Stock compensation expense for 383,222 unvested shares Ending balance RETAINED EARNINGS Beginning balance Net income Dividends declared at $.04 per share ) Ending balance ACCUMULATED OTHER COMPREHENSIVE INCOME Beginning balance Other comprehensive income Ending balance TREASURY STOCK, AT COST Beginning balance ) Purchased 19,900 shares ) Ending balance ) TOTAL STOCKHOLDERS' EQUITY $ See accompanying notes. 5 CONSOLIDATED STATEMENTS OF CASH FLOWS FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (In Thousands of Dollars) Three Months Ended (Unaudited) March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Provision for loan losses Depreciation and amortization Net amortization of securities Security gains 0 ) Stock compensation expense 58 Loss on sale of other real estate owned 13 Earnings on bank owned life insurance ) ) Origination of loans held for sale ) ) Proceeds from loans held for sale Net gains on sale of loans ) ) Net change in other assets and liabilities ) ) NET CASH FROM OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from maturities and repayments of securities available for sale Proceeds from sales of securities available for sale 10 Purchases of securities available for sale ) ) Loan originations and payments, net ) ) Proceeds from sale of other real estate owned Purchase of bank owned life insurance 0 ) Additions to premises and equipment ) ) NET CASH FROM INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Net change in deposits ) Net change in short-term borrowings ) Repayment of long-term borrowings ) ) New advances for long-term borrowings 0 Cash dividends paid ) ) Repurchase of common shares ) 0 NET CASH FROM FINANCING ACTIVITIES ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid $ $ Supplemental noncash disclosures: Transfer of loans to other real estate $ $ Security purchases not settled $ 0 $ See accompanying notes 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Principles of Consolidation: Farmers National Banc Corp. (“Company”) is a one-bank holding company registered under the Bank Holding Company Act of 1956, as amended. The Company provides full banking services through its nationally chartered subsidiary, The Farmers National Bank of Canfield (“Bank”). The Company acquired First National Bank of Orrville (“First National Bank”) a subsidiary of National Bancshares Corporation (“NBOH”) and 1st National Community Bank (“FNCB”) a subsidiary of Tri-State 1st Banc, Inc. (“Tri-State”) during 2015 and consolidated all activity of both acquisitions within the Bank.The consolidated financial statements also include the accounts of the Farmers National Bank of Canfield’s subsidiaries; Farmers National Insurance (“Insurance”) and Farmers of Canfield Investment Co. (“Investments”).The Company provides trust services through its subsidiary, Farmers Trust Company (“Trust”), retirement consulting services through National Associates, Inc. (“NAI”) and insurance services through the Bank’s subsidiary, Insurance.The consolidated financial statements include the accounts of the Company, the Bank and its subsidiaries, along with Trust and NAI. All significant intercompany balances and transactions have been eliminated in the consolidation. Basis of Presentation: The unaudited condensed consolidated financial statements have been prepared in conformity with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles (“U.S. GAAP”) for complete financial statements. The financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2015 Annual Report to Shareholders included in the Company’s Annual Report on Form 10-K for the year ended December31, 2015. The interim consolidated financial statements include all adjustments (consisting of only normal recurring items) that, in the opinion of management, are necessary for a fair presentation of the financial position and results of operations for the periods presented. The results of operations for the interim periods disclosed herein are not necessarily indicative of the results that may be expected for a full year. Certain items included in the prior period financial statements were reclassified to conform to the current period presentation. There was no effect on net income or total stockholders’ equity. Estimates: The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Segments: The Company provides a broad range of financial services to individuals and companies in northeastern Ohio. Operations are managed and financial performance is primarily aggregated and reported in three lines of business, the Bank segment, the Trust segment and the Retirement Consulting segment. Comprehensive Income: Comprehensive income consists of net income and other comprehensive income. Other comprehensive income consists of unrealized gains and losses on securities available for sale and changes in the funded status of the post-retirement health plan, which are recognized as separate components of equity, net of tax effects. For all periods presented there was no change in the funded status of the post-retirement health plan. New Accounting Standards: In March 2016, FASB issued Accounting Standards Update (ASU) 2016-09 - Compensation - Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting. The Board is issuing this Update as part of its initiative to reduce complexity in accounting standards. The areas for simplification in this Update involve several aspects of the accounting for employee share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. Some of the areas for simplification apply only to nonpublic entities. In addition, the amendments in this Update eliminate the guidance in Topic 718 that was indefinitely deferred shortly after the issuance of FASB Statement No. 123 (revised 2004), Share-Based Payment. This ASU is the final version of Proposed Accounting Standards Update—Compensation—Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting, which has been deleted. Management is currently evaluating the impact of the adoption of this guidance on the Company’s consolidated financial statements. 7 In February 2016, the FASB issued ASU 2016-02 - Leases (Topic 842). The ASU will require all organizations that lease assets to recognize on the balance sheet the assets and liabilities for the rights and obligations created by those leases. Additional qualitative and quantitative disclosures will be required so that users can understand more about the nature of an entity’s leasing activities. The amendments in this Update create Topic 842 Leases, and supersede the leases requirements in Topic 840 Leases. Topic 842 specifies the accounting for leases. The objective of Topic 842 is to establish the principles that lessees and lessors shall apply to report useful information to users of financial statements about the amount, timing, and uncertainty of cash flows arising from a lease. This ASU is the final version of Proposed Accounting Standards Update (Revised) 2013-270—Leases (Topic 842), which has been deleted. The new guidance is effective for annual reporting periods and interim reporting periods within those annual periods, beginning after December 15, 2018. Early adoption is permitted. Management is currently evaluating the impact of the adoption of this guidance on the Company’s consolidated financial statements. In January 2016, the FASB issued ASU 2016-01 - Financial Instruments - Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities. The amendments in this Update require all equity investments to be measured at fair value with changes in the fair value recognized through net income (other than those accounted for under equity method of accounting or those that result in consolidation of the investee). The amendments in this Update also require an entity to present separately in other comprehensive income the portion of the total change in the fair value of a liability resulting from a change in the instrument-specific credit risk when the entity has elected to measure the liability at fair value in accordance with the fair value option for financial instruments. In addition the amendments in this Update eliminate the requirement to disclose the fair value of financial instruments measured at amortized cost for entities that are not public business entities and the requirement for to disclose the method(s) and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost on the balance sheet for public business entities. This Accounting Standards Update is the final version of Proposed Accounting Standards Update 2013-220—Financial Instruments—Overall (Subtopic 825-10) and Proposed Accounting Standards Update 2013-221—Financial Instruments—Overall (Subtopic 825-10). The new guidance is effective for annual reporting periods and interim reporting periods within those annual periods, beginning after December 15, 2017. Management is currently evaluating the impact of the adoption of this guidance on the Company’s consolidated financial statements. Business Acquisitions: On October 1, 2015, the Company completed the acquisition of Tri-State, the parent company of FNCB. The transaction involved both cash and 1,296,517 shares of stock totaling $14.3 million. Pursuant to the terms of the merger agreement, common shareholders of Tri-State received 1.747 common shares, without par value, of the Company or $14.20 in cash, for each common share of Tri-State, subject to proration provisions specified in the merger agreement that provide for a targeted aggregate split of total consideration consisting of 75% shares of Farmers’ common stock and 25% cash. Preferred shareholders of Tri-State received $13.60 in cash for each share of Series A Preferred Stock, without par value, of Tri-State. Goodwill of $2.8 million, which is recorded on the balance sheet, arising from the acquisition consisted largely of synergies and the cost savings resulting from the combining of the companies. The goodwill was determined not to be deductible for income tax purposes. The fair value of other intangible assets of $1.2 million is related to core deposits.
